Order entered September 23, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-01002-CR

                        JAY SANDON COOPER, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court at Law No. 6
                              Collin County, Texas
                      Trial Court Cause No. 006-86065-2019

                                     ORDER

          Before the Court is appellant’s September 15, 2022 motion to abate the

appeal. In his motion, appellant contends the reporter’s record is incomplete in that

the court reporter’s second supplemental reporter’s record, filed on May 13, 2022,

does not contain all of the metadata connected to State’s exhibits 10, 10R, and 11R

as appellant had requested. We GRANT the motion to the extent of the following

relief.
      We ORDER Official Court Reporter Jennifer K. Corley to review State’s

exhibits 10, 10R, and 11R and determine whether the exhibits contain additional

metadata not previously filed as part of the second supplemental reporter’s record.

We further ORDER Ms. Corley to file, within TWENTY-ONE DAYS of the date

of this order, either a supplemental reporter’s record containing the additional

metadata or a letter verifying that there is no additional metadata recoverable from

State’s exhibits 10, 10R, and 11.

      We EXTEND the time to file appellant’s brief until THIRTY DAYS from

the date of this order.

      We DIRECT the Clerk to transmit copies of this order to Jennifer K.

Corley, official court reporter, County Court at Law No. 6; Jay Sandon Cooper;

and the Collin County District Attorney’s Office.


                                              /s/   LANA MYERS
                                                    JUSTICE




                                        –2–